COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
IN RE:                                                             No. 08-16-00163-CV
                                                 §
TEXAS DEPARTMENT OF                                          AN ORIGINAL PROCEEDING
TRANSPORTATION,                                  §
                                                                    IN MANDAMUS
RELATOR                                          §

                                       JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.

         IT IS SO ORDERED THIS 14TH DAY OF OCTOBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.